Citation Nr: 1309456	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  02-05 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart disorder characterized as rheumatic heart disease. 

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for colon cancer.

4.  Entitlement to service connection for a thyroid disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for pyogenic granuloma of the left eye.

7.  Entitlement to service connection for a throat disorder.

8.  Entitlement to service connection for posttraumatic stress disorder.

9.  Entitlement to service connection for liver cancer.

10.  Entitlement to service connection for diabetes mellitus.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for gastroesophageal reflux disease.

13.  Entitlement to service connection for bronchitis.

14.  Entitlement to service connection for sickle cell anemia.

15.  Entitlement to service connection for an enlarged prostate.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to October 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

As a preliminary matter, the Board observes that the Veteran testified at a Board videoconference hearing before a Veterans Law Judge in December 2002.  In February 2010, the Veteran again presented testimony at a Travel Board hearing held at the RO before a different Veterans Law Judge.  As such, this appeal concerns an issue on which there have been two hearings from two different Veterans Law Judges.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  Therefore, this matter was previously decided in June 2010 by a three member panel of Veterans Law Judges, including the two Veterans Law Judges that presided over the Veteran's Board hearings.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2012).   

However, during the pendency of this appeal, the Veterans Law Judges that conducted the December 2002 and February 2010 hearings retired from the Board.  In June 2012, the Veteran was afforded the opportunity to have an additional hearing pursuant to 38 C.F.R. § 19.3(b).  As will be discussed further below, the Veteran has requested a new Travel Board hearing.  

By way of history, following remands to the RO for additional development in October 2003 and March 2005, the Board denied the Veteran's claim in a July 2005 decision.  In June 2006, the United States Court of Appeals for Veterans Claims (Court) issued an Order granting a Joint Motion to vacate the July 2005 Board decision. 

In September 2006, the Board remanded this matter for further development.  The claim was again denied by the Board in a July 2007 decision.  The Veteran appealed the Board's denial to the Court, which issued an August 2009 Order granting a Joint Motion for Remand.  In December 2009, the Board remanded the Veteran's claim once again for further development consistent with the Joint Motion.  

In June 2010, the Board again denied the Veteran's claim.  The Veteran appealed the Board's decision to the Court.  In a February 2012 memorandum decision, the Court vacated the Board's decision and remanded the case for further consideration consistent with the memorandum decision.

In June 2010, the RO denied service connection for inter alia anemia, colon cancer, a thyroid disorder, a neck disorder, pyogenic granuloma of the left eye (claimed as a left eye disorder), a throat disorder, posttraumatic stress disorder, liver cancer, diabetes mellitus, hypertension, gastroesophageal reflux disease (claimed as acid reflux), bronchitis, sickle cell anemia, and an enlarged prostate.  In September 2010, the Veteran disagreed with those determinations and the RO acknowledged receipt of the Veteran's notice of disagreement.  However, a Statement of the Case (SOC) has not been issued to the Veteran thus far.  Accordingly, additional development as discussed below is warranted.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In its February 2012 memorandum decision, the Court found that the Board did not provide an adequate statement of reasons or bases for its June 2010 denial of service connection for a heart disorder.  In pertinent part, the Court found inconsistencies in a 2005 VA examination report and 2007 addendum that were relied upon by the Board in denying the Veteran's claim.  Thus, the Court remanded the claim for provision of adequate reasons or bases, to include an explanation for the inconsistencies noted in 2005 VA examination report and 2007 addendum, or for consideration of whether clarification of the examination reports or a new examination is warranted.  However, prior to effectuating the Court's request, the Board finds that further remand is necessary.

As noted, during the pendency of this appeal, the Veterans Law Judges that conducted the Veteran's December 2002 and February 2010 Board hearings retired from the Board.  In June 2012, the Veteran was afforded the opportunity to have an additional hearing pursuant to 38 C.F.R. § 19.3(b).  In response, the Veteran's attorney submitted an August 2012 request for a new hearing before the Travel Board to be held at the RO.  The Veteran has not had his requested hearing, nor does the record otherwise reflect he has withdrawn his hearing request.

Accordingly, this case must be remanded to afford the Veteran his requested Travel Board hearing, which is scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2012).

Additionally, as noted in the Introduction, the RO denied service connection for anemia, colon cancer, a thyroid disorder, a neck disorder, pyogenic granuloma of the left eye, a throat disorder, posttraumatic stress disorder, liver cancer, diabetes mellitus, hypertension, gastroesophageal reflux disease, bronchitis, sickle cell anemia, and an enlarged prostate, in a June 2010 rating decision.  The Veteran filed a notice of disagreement (NOD) in September 2010, which the RO acknowledged in October 2010 correspondence.  Thus far, a statement of the case has not been issued to the Veteran.  The Court has held that where a NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a statement of the case with respect to the issues of entitlement to service connection for anemia, colon cancer, a thyroid disorder, a neck disorder, pyogenic granuloma of the left eye, a throat disorder, posttraumatic stress disorder, liver cancer, diabetes mellitus, hypertension, gastroesophageal reflux disease, bronchitis, sickle cell anemia, and an enlarged prostate.  The Veteran should be informed of the actions necessary to perfect an appeal on those issues.  Thereafter, those issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

2.  Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO and provide appropriate notification to the Veteran and his attorney.  After a hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

